DETAILED ACTION

	This action is responsive to amendments filed 10/21/21 and interview held 09/22/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
1. 	Claims 1-10 and 12-22 rejected under 35 U.S.C. 103 as being unpatentable over Hwang (2019/0305248) as modified by Dalmia (2020/0253040).
As to claims 1 and 20: Hwang teaches a radio-frequency device, comprising: 
 	a radio-frequency chip (40, figure 7);
 	a first connecting element (210) arranged over a chip surface of the radio-frequency chip, the first connecting element being designed configured to mechanically and electrically connect the radio-frequency chip to a circuit board (paragraph 0059); and

 	wherein the first connecting element and the radio-frequency signal carrying element are arranged at a same level in relation to a direction perpendicular to the chip surface (figure 7 shows antenna elements and connecting elements at the same plane).
	Hwang is silent as to that the first connecting element is spaced apart from the radio-frequency signal carrying element by way of a region that is free of the electrically nonconductive material.
	Dalmia teaches that the first connecting element is spaced apart from the radio-frequency signal carrying element by way of a region that is free of the electrically nonconductive material (paragraph 0041, explained as an air gap between elements).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Hwang with the teachings of Dalmia so that the components experience less crosstalk due to proximity by spacing elements apart physically.
	As to claim 2: Hwang teaches that the radio-frequency signal carrying element comprises a radiation element (antenna).
	As to claim 3: Hwang teaches that the radio-frequency signal carrying element is covered by a dielectric substrate and has at least one structured metal layer arranged 
	As to claim 4: Hwang teaches that the first connecting element has a larger extent than the radio-frequency signal carrying element in relation to a direction perpendicular to the chip surface (as seen in figure 2, microstrip meshes are larger than the individual antenna packages).
	As to claim 5: Hwang teaches that wherein the radio-frequency signal carrying element has a larger extent than the first connecting element in relation to a direction parallel to the chip surface (in an individual element, the connecting element is smaller than the antenna, as seen in figure 7. Examiner notes that claims 4 and 5 explain all possible options for this configuration, so this element lacks criticality).
	As to claim 6: Hwang teaches that the radio-frequency chip is configured designed to operate at a frequency of greater than 1 GHz, and
 	the radio-frequency signal carrying element is configured designed to transmit a signal having a frequency of greater than 1 GHz (paragraph 0009).
	As to claim 7: Hwang teaches that the first connecting element is configured designed to transmit a signal having a frequency of less than 1 GHz (Examiner notes that claims 6 and 7 explain all possible options for this configuration, so this element lacks criticality).
	As to claim 8: Hwang teaches that the first connecting element is configured designed to provide a thermal path perpendicular to the chip surface in a direction away from the radio-frequency chip (this is considered functional language; as is such, the 
	As to claim 9: Hwang teaches that the radio-frequency signal carrying element and the radio-frequency chip are mechanically and electrically connected via a second connecting element (432).
	As to claim 10: Hwang teaches that wherein the first connecting element has a larger extent than the second connecting element in relation to a direction perpendicular to the chip surface (as seen in figure 7).
	As to claim 12: Hwang teaches that the radio-frequency signal carrying element projects beyond a contour of the radio-frequency chip in a plane view of the chip surface (as seen in figure 7).
	As to claim 13: Hwang teaches that the radio-frequency signal carrying element has a frame-shaped structure along a contour of the radio-frequency chip in a plan view of the chip surface (as seen in figure 7).
	As to claim 14: Hwang teaches that the radio-frequency signal carrying element covers radio-frequency connections of the radio-frequency device in a plan view of the chip surface (as seen in figure 7).
	As to claim 15: Hwang teaches that the radio-frequency signal carrying element comprises a daughterboard configured designed to mechanically and electrically connect the radio-frequency device to a circuit board (paragraph 0059 explains that the substrate 200 is a PCB, and this is connected to an external board, as explained in paragraph 0067, wherein the substrate 200 would be considered a daughterboard).
claim 16: Hwang teaches that the radio-frequency signal carrying element comprises a daughterboard configured designed to mechanically and electrically connect the radio-frequency device to a circuit board (paragraph 0059 explains that the substrate 200 is a PCB, and this is connected to an external board, as explained in paragraph 0067, wherein the substrate 200 would be considered a daughterboard, wherein connections are on the bottom surface of the substrate 200, as the solder dots connect to an external board).
	As to claim 17: Hwang teaches a third connecting element arranged on a surface of the radio-frequency signal carrying element facing away from the chip surface, wherein the third connecting element is configured designed to mechanically and electrically connect the radio-frequency signal carrying element to a circuit board (figure 7 has a number of connection elements, including 510, 224, 422).
	As to claim 18: Hwang teaches a circuit board, wherein the radio-frequency chip is mechanically and electrically connected to the circuit board via the first connecting element; and
 	a gap formed between the circuit board and the radio-frequency chip, wherein the first connecting element and the radio-frequency signal carrying element are arranged in the gap (figure 9 shows this configuration, where the board would be below the RF chip).
	As to claim 19: Hwang teaches that a surface of the circuit board that is arranged below the radio-frequency chip and faces the radio-frequency chip is free of radio-frequency-conducting structures (figure 9).
claim 21: Hwang teaches that the plurality of radio-frequency chips are arranged in a first checkered pattern (figures 2-4).
	As to claim 22: Hwang teaches that the connecting element is a first connecting element
	wherein the respective chip surface is a first respective chip surface,
	wherein the respective radio-frequency chip is a first respective radio-frequency chip, and wherein the method further comprises;
	arranging other radio-frequency chips in a second, inverse checkered pattern with respect to the first checkered pattern, wherein each of the other radio-frequency chips comprises a second connecting element arranged over a second respective chip surface, the second connecting element being configured to mechanically and electrically connect a second respective radio-frequency chip to the circuit board, and
	arranging the panel over the chip surfaces of the other radio-frequency chips (figures 2-4 illustrate opposing checkered surfaces, wherein there are connecting elements on either side of an array of an RFID chip array, as seen in figure 3, 212a and 211a).


2. 	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang (2019/0305248) as modified by Dalmia (2020/0253040) as applied to claim 1, and further modified by Kobayashi (2007/0193021).  The teachings of Hwang as modified by Dalmia are discussed above.
	As to claim 11: Hwang as modified by Dalmia teaches the limitations of claim 1.

Kobayashi teaches that RFID tags include contactless IC cards (paragraph 0002), wherein the IC card includes a connector and an antenna metal pattern (0114).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Hwang as modified by Dalmia with the teachings of Kobayashi so that fewer connective components might be used in the RF tag, and also so that natural crosstalk can be advantageously used to communicate between the chip and antenna.

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not fairly teach or suggest the limitations of claim 23, specifically that the metal layer is designed to match [a] coefficient of thermal expansion of a radio frequency package with the radio-frequency signal carrying element, in view of all other limitations present in the claims.
Hwang teaches an RFID chip array on a metallic ground plane, but does not teach selecting this metal layer to match a coefficient of thermal expansion of the RFID package.

Schay (2020/0274634) in paragraph 0056 teaches ceramic patch elements selected to closely match the thermal coefficient expansion of the antenna panel, but this element is not metal, and doesn’t match between both elements, just the antenna element.
Haridas (2019/0334228) in paragraph 0201 teaches matching a metallic layer with other elements of a chip antenna setup but does not match the appropriate elements.
Froese (2019/0261509) teaches in paragraph 0023 teaches that the layers match the MEMS substrate, but the matching layer is not metallic, it is a semiconductor layer, and the MEMS substrate is silicon-on-sapphire.
Kuk (2017/0325365) teaches an air gap in an antenna RFID package including a metallic substrate, but it does not teach selecting this metal layer to match a coefficient of thermal expansion of the RFID package.
Brown (2010/0035403) teaches an air gap in an antenna RFID package including a metallic substrate, but it does not teach selecting this metal layer to match a coefficient of thermal expansion of the RFID package.
Condie (2007/0090515) teaches an air gap with a metallic layer substrate where there is an air gap between particular elements.  However, the semiconductor adhesive .

Response to Amendment
	Claim 22 is amended with details about the checkered arrangement.  Claim 23 is newly added.

Response to Arguments
Applicant’s arguments with respect to claims 1-23 have been considered but are moot because the new ground of rejection does not rely the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Independent claims are newly rejected by Hwang (2019/0305248) as modified by Dalmia (2020/0253040).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov



/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876